 1325 NLRB No. 281We therefore deny the Respondent's cross-motion for summaryjudgment.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Cooper/T. Smith, Inc. and its wholly owned subsidi-aries, Crescent Towing Company, Inc. and Sa-
vannah Docking Pilots Association, Inc. andInternational Organization of Masters, Mates
Pilots, ILA, AFL±CIO. Case 10±CA±30470December 19, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and an amended charge filedon September 2 and October 8, 1997, respectively, the
General Counsel of the National Labor Relations
Board issued a complaint on October 16, 1997, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 10±RC±14795. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint, and asserting affirmative de-
fenses.On November 17, 1997, the General Counsel fileda Motion for Summary Judgment. On November 19,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. On December 2,
1997, the Respondent filed a response and cross-mo-
tion for summary judgment.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the basis of its contention in the represen-
tation proceeding that the unit docking pilots are statu-
tory supervisors.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigablein this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U. S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material herein, Crescent Towing Com-pany, Inc. (Crescent), Savannah Docking Pilots Asso-
ciation, Inc. (Savannah Docking), and Cooper/T.
Smith, Inc. (Cooper/T), herein collectively referred to
as the Respondent, have been affiliated business enter-
prises.At all times material herein, Crescent and SavannahDocking have been wholly owned subsidiaries of
Cooper/T, a Louisiana corporation, engaged in the
movement of ships.At all material times herein, Savannah Docking, aGeorgia corporation, with an office and place of busi-
ness located in Savannah, Georgia, which it shares
with Crescent, has been engaged in the movement of
ships within the Port of Savannah.At all material times herein, Crescent, a Louisianacorporation, with an office and place of business lo-
cated in Savannah, Georgia, which it shares with Sa-
vannah Docking, has been engaged in the movement
of ships within the port of Savannah.The Respondent admits and we find that Cooper/T,Savannah Docking and Crescent constitute a single in-
tegrated business enterprise and are a single employer
within the meaning of the Act.During the 12-month period preceding the issuanceof the complaint, Savannah Docking and Crescent, in
the course and conduct of their operations described
above, have purchased at their Savannah, Georgia, lo-
cation goods and services valued in excess of $50,000
directly from suppliers located outside the State of
Georgia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held July 9, 1997, the Unionwas certified on August 7, 1997, as the exclusive col-
lective-bargaining representative of the employees in
the following appropriate unit:All full-time and relief docking pilots employedby the Respondent at the Port of Savannah, Geor- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''gia, but excluding all other employees, guards andsupervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout August 12 and 19, 1997, the Union requestedthe Respondent to bargain, and, since about August 21
and 22, 1997, the Respondent has refused. We find
that this refusal constitutes an unlawful refusal to bar-
gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after August 21, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (l0th Cir 1965).ORDERThe National Labor Relations Board orders that theRespondent, Cooper/T. Smith, Inc., and its wholly
owned subsidiaries, Crescent Towing Company, Inc.
and Savannah Docking Pilots Associations, Inc., a sin-
gle employer, Savannah, Georgia, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Organiza-tion of Masters, Mates & Pilots, ILA, AFL±CIO, as
the exclusive bargaining representative of the employ-
ees in the bargaining unit(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and relief docking pilots employedby the Respondent at the Port of Savannah, Geor-
gia, but excluding all other employees, guards and
supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Savannah, Georgia, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 10 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 21, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 19, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
 3COOPER/T. SMITH, INC.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalOrganization of Masters, Mates & Pilots, ILA, AFL±
CIO, as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and relief docking pilots employedby us at the Port of Savannah, Georgia, but ex-
cluding all other employees, guard and super-
visors as defined in the Act.COOPER/T. SMITH, INC. ANDITSWHOL
-LYOWNEDSUBSIDIARIES
, CRESCENTTOWINGCOMPANY, INC. ANDSAVAN-NAHDOCKINGPILOTSASSOCIATION,INC.